DAVIDSON, Judge.
Upon his plea of guilty, appellant was convicted of driving an automobile upon a public highway while intoxicated, and his punishment fixed at a fine of $150.00 and •shirty days’ confinement in jail.
The record is without statement of facts or bills of exceptions.
Nothing is presented for review.
The judgment of the trial court is affirmed.
PER' CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.